       Case 17-10199 Document 51 Filed in TXSB on 07/29/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION                                            ENTERED
                                                                                            07/29/2019
IN RE:                          §
DONALD R PRESCOTT; dba PRESCOTT §                       CASE NO: 17-10199
       Debtor                   §
                                §                       CHAPTER 13
                                §
DONALD R. PRESCOTT              §
       Plaintiff                §
                                §
VS.                             §                       ADVERSARY NO. 17-01007
                                §
WELLS FARGO BANK, N.A.          §
       Defendant                §

                                   PARTIAL JUDGMENT

       For the reasons set forth in the Memorandum Opinion issued on this date, Donald R.
Prescott is granted summary judgment as to liability on:

      (i)     Wells Fargo’s breach of the Court’s Cure Order;

      (ii)    Wells Fargo’s automatic stay violations; and

      (iii)   Mr. Prescott’s reasonable attorney’s fees incurred from the stay violation.

      SIGNED July 29, 2019.


                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




1/1
